Citation Nr: 1705706	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  09-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.   

3.  Entitlement to service connection for a back disability, to include degenerative joint disease.  

4.  Entitlement to service connection for a right knee disability, to include degenerative joint disease.  

5.  Entitlement to service connection for a left knee disability, to include degenerative joint disease.  

6.  Entitlement to special monthly compensation (SMC) based on need for aid and attendance, or based on housebound status.



REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and May 2009 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2011 the Veteran and his spouse testified at a Board hearing before the undersigned.  A transcript of the hearing testimony is in the claims file.  While the Veteran chose not to provide testimony regarding his claim for SMC based on need for aid and attendance, or based on housebound status, he has perfected his appeal regarding this issue and his attorney in August 2013 confirmed that the issue remained in appellate status.  

In March 2014, the Board reopened the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD and remanded it and the rest of the claims for additional development.   
The issue of entitlement to special monthly compensation (SMC) based on need for aid and attendance, or based on housebound status is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran has a current PTSD diagnosis.

2.  The Veteran's claimed stressor relates to fear of hostile military or terrorist activity, and is consistent with the places, types, and circumstances of his service. 

3. The Veteran's other trauma and stressor related disorder (OTSRD) is related to service.

4.  The Veteran's a back disability, to include degenerative joint disease, did not have its onset in service, did not manifest to a compensable degree within a year of separation, and is not otherwise related to service.  

5.  The Veteran's right knee disability, to include degenerative joint disease, did not have its onset in service, did not manifest to a compensable degree within a year of separation, and is not otherwise related to service.  

6.  The Veteran's left knee disability, to include degenerative joint disease, did not have its onset in service, did not manifest to a compensable degree within a year of separation, and is not otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.304(f) (2016).

2.  The criteria for service connection for other trauma and stressor related disorder have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 
38 C.F.R. § 3.304(f) (2016); Clemons v. Shinseki, 23 Vet. App. 1 (2009).    

3.  The criteria for service connection for a back disability have not been met.  
38 U.S.C.A. § 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§3.102, 3.303, 3.304, 3.307, 3.309 (2016).  

4.  The criteria for service connection for a right knee condition have not been met.  
38 U.S.C.A. § 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§3.102, 3.303, 3.304, 3.307, 3.309 (2016).  

5.  The criteria for service connection for a back left knee have not been met.  
38 U.S.C.A. § 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§3.102, 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in March 2009 provided compliant notice. 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA treatment records; Social Security Administration (SSA) records; a VA examination report; and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Also, the Veteran was afforded a VA psychiatric evaluation in November 2015.  The Board finds this examination to be adequate because, as will be shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 
Although no VA examination was accorded to the Veteran for his back and knee claims, the Board finds that no such development is warranted based upon the facts of this case.  In pertinent part, there is medical evidence that diagnoses the current disabilities but, as detailed below, the record does not indicate his disabilities are due to or incurred during service.  Only the Veteran's contentions indicate a relationship with service, which is insufficient to trigger an examination since in these circumstances the validity of the assertions would require competent medical evidence. 
In March 2014, the Board remanded the claims for a VA psychiatric examination and outstanding SSA and VA treatment records.  The Veteran was afforded an examination in November 2015.  In addition, SSA records and VA treatment records were associated with the record.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Finally, the Veteran testified during a Board hearing in January 2011, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has contended, and the evidence does not otherwise show, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  
Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). 

To establish entitlement to service connection for PTSD, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2016). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for psychoses if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2016).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis 

Service Connection for PTSD

The evidence is conflicting as to whether the Veteran has a current diagnosis of PTSD.  Although the Veteran's VA treatment records indicate that the Veteran has a current diagnosis of PTSD, during a November 2015 psychiatric evaluation, the VA examiner reported that the Veteran did not have a diagnosis of PTSD.  The Board resolves reasonable doubt in the Veteran's favor and finds that the Veteran does have a current diagnosis of PTSD.  

A central question to be addressed in this case is whether the Veteran has a verified in-service stressor.  During his November 2015 examination, he reported the following stressors: frequent mortar and rocket attacks, a dud mortar that landed within 50 feet of him, and he witnessed a helicopter crash involving his favorite Captain.  The Veteran was not able to provide enough information for these events to be verified.  

"If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor." 38 C.F.R. § 3.304(f)(3). 

"For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." Id. 

In this case, the November 2015 VA examiner reported that the Veteran's reported stressors were adequate to support a diagnosis of PTSD.  In addition, the Veteran's statements regarding in experiences in service are consistent with the places, types, and circumstances of service pursuant to 38 C.F.R. § 3.304(f)(3).  In particular, the Veteran's service personnel records indicate that he served in Vietnam and his military occupation specialty (MOS) was petroleum storage specialist.  Accordingly, and as there is no clear and convincing evidence to the contrary, the Board accepts the Veteran's lay testimony as sufficient to establish the occurrence of the claimed in-service stressor. 

The Board recognizes that the November 2015 VA examiner did not diagnose PTSD because the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-5.  However, the Veteran's treating VA healthcare providers found that his reported symptoms were sufficient for a PTSD diagnosis.  In the absence of evidence to the contrary, mental health professionals making diagnoses "are presumed to know the DSM requirements applicable to their practice and to have taken them into account." Cohen v. Brown, 10 Vet. App. 128, 140 (1997).   

In light of the foregoing, the Board finds that the requirements of 38 C.F.R. 
§ 3.304(f) have been met and service connection for PTSD is warranted. 




Service Connection for an Acquired Psychiatric Disorder Other than PTSD

The evidence shows that the Veteran has also been diagnosed with OTSRD, depression, and alcohol use disorder with alcohol induced major neurocognitive disorder (alcoholic dementia).  
 
With respect to the Veteran's alcohol use disorder, compensation will not be made where the "disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."  38 U.S.C.A. § 1110.  Although compensation is permitted where such dependence is secondary to a service connected disability, as those circumstances are not present in this case, no further discussion of that diagnosis is warranted.  

With respect to the Veteran's other psychiatric diagnoses the Veteran's STRs are silent for complaints of depression.  There is no competent evidence of record indicating that the Veteran's depression is related to service.  Therefore, service connection for depression is not warranted.  

However, with respect to the Veteran's OTSRD, the November 2015 examiner opined that the Veteran's OTSRD is related to his experiences in service.  
The Board finds the VA examiner's opinion highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   The opinions were based on examinations and interviews of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence and sited to the medical authorities she relied upon in giving her opinion.  It is clear that the examiner took into consideration all relevant factors in giving her opinions.  Therefore, service connection for an acquired psychiatric disorder, other than PTSD is warranted.  





Service Connection for Back, Right Knee, and Left Knee Disabilities  

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, the Veteran has current diagnoses of degenerative joint disease of the left and right knees and the back.  See VA treatment records; SSA Records.  The issue that remains disputed is whether the Veteran's left and right knee disabilities and back disability are related to or were incurred in service. 

The Veteran's service treatment records are silent for any complaints of or treatment for knee or back disabilities.  The Veteran's separation examination is also negative for any clinical findings or reports of knee or back disabilities.   On his separation examination, the Veteran checked "no" to indicate that he had no medical history of recurrent back pain, trick or locked knee, or arthritis.  The clinical evaluation showed normal lower extremities and a normal spine. 

During the course of this appeal, the Veteran reported that his back and knee pain existed since 1970 although he didn't seek treatment for his knees and back in 2005.  See January 2011 Hearing Testimony.  Veteran's wife testified that he started having pain in knees and back around 2003.  He reported that, even though he experience back and knee pain since service, he waited until the pain was unbearable to seek treatment.  The Veteran's post service treatment records do not reflect back and knee diagnoses until 2007, approximately 37 years after separation.   

Significantly, the Veteran has not presented any medical opinion that supports the claim for service connection.  It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorders is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of his degenerative joint disease as the specific medical issue in this case falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As such, any opinions provided by the Veteran are given no probative weight.

No competent evidence supports the conclusion that the Veteran's service caused the onset of his claimed disabilities or that his claimed disabilities manifested to a compensable degree within one year of service.  With regard to his statements as to the onset of his back and knee symptoms, the Board finds that they are contradictory and unreliable.  When he was separating from service, the Veteran denied, in a signed, sworn statement, that he had any medical history of trick or locked knee, recurrent back pain, or arthritis.  At that same time, the Veteran endorsed a positive history of other, unrelated medical symptomatology.  This document, completed at the time he separated from service, is afforded high probative value with regard to whether he was experiencing symptoms of his knees or back at that time.  In addition, examination of the Veteran's knees and back at that time was normal.

Furthermore, when the Veteran filed his first claim for VA compensation benefits in June 2006, he did not include a claim with regard to either his knees or his back.  He did not file a claim with regard to these disabilities until February 2009.  Silence in June 2006, when the Veteran was otherwise affirmatively speaking and seeking compensation benefits for other disabilities constitutes negative evidence with regard to continuity of knee and back symptoms.

Given this evidence, the Board finds that the Veteran's more recent statements during his Board hearing that his knee and back pain began in 1970 to be unreliable.  There is no other evidence suggesting continuity of symptomatology.  As such, service connection cannot be award on this basis.  In addition, there is no evidence, either lay or medical, that the Veteran manifested knee or spine arthritis within one year of his separation in May 1970.

In light of the foregoing, the preponderance of the evidence weighs against a finding that the Veteran's degenerative joint disease of the knees and back were incurred in service.  Therefore, service connection for left knee, right knee, and back disabilities is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is granted. 

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is granted.  

Entitlement to service connection for a back disability, to include degenerative joint disease, is denied.  

Entitlement to service connection for a right knee disability, to include degenerative joint disease, is denied. 

Entitlement to service connection for a left knee disability, to include degenerative joint disease, is denied.   


REMAND

While service connection for PTSD and an acquired psychiatric disorder is granted herein, the RO must assign a disability rating to determine whether the Veteran is eligible for SMC.

In addition, the Veteran was afforded an examination for housebound status May 2008. The Veteran reported that his knees and back pain limit his ability to his daily living as well as his memory and concentration.  As the Veteran is only service-connected for PTSD and an acquired psychiatric disorder, a new examination is needed to determine the extent to which his service-connected disabilities cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance of another person.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination for housebound status or permanent need for regular aid and attendance.  

2.  Then, readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


